1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     NATIONSTAR MORTGAGE, LLC,                          Case No. 2:15-cv-01597-MMD-NJK

7                                     Plaintiff,                     ORDER
            v.
8
      SAHARA SUNRISE HOMEOWNERS
9     ASSOCIATION; RIVER GLIDER
      AVENUE TRUST; DOE INDIVIDUALS I-
10    X, inclusive, and ROE CORPORATIONS
      I-X, inclusive,
11
                                 Defendants.
12
      SAHARA SUNRISE HOMEOWNERS
13    ASSOCIATION,

14                       Third-Party Plaintiff,
            v.
15
      ALESSI & KOENIG LLC; DOES I
16    THROUGH X and ROE CORPORATIONS
      XI THROUGH XX,
17
                    Third-Party Defendants.
18
      RIVER GLIDER AVENUE TRUST,
19                   Counter-Claimant,
           v.
20
      NATIONSTAR MORTGAGE, LLC,
21
                         Counter-Defendant.
22

23   I.    SUMMARY
24         This dispute arises from the foreclosure sale (“HOA Sale”) of real property located
25   at 2670 Early Vista St., Las Vegas, NV, 89142 (“Property”) to satisfy a homeowners’
26   association lien. (See, e.g., ECF No. 1 at 3; ECF No. 90-9 at 2.) Two motions are currently
27   pending before the Court: (1) Plaintiff/Counter-defendant, Nationstar Mortgage, LLC
28   (“Nationstar”) seeks partial summary judgment on its quiet title/declaratory judgment claim
1    and on Defendant/Counterclaimant River Glider Avenue Trust’s (“River Glider”)

2    counterclaims for the same relief; and (2) River Glider requests that the Court grant

3    summary judgment on its counterclaims and all of Nationstar’s claims. 1 (ECF No. 90 at 1–

4    2; ECF No. 92 at 19–20, ECF No. 1 at 6–13 (Complaint); ECF No. 11 at 4–5

5    (counterclaims).) Because the Court finds that the HOA Sale is void, the Court grants

6    Nationstar’s motion for partial summary judgment and denies River Glider’s motion for

7    summary judgment. 2

8    II.    BACKGROUND

9           The following facts are undisputed unless otherwise indicated.

10          A.     Deed of Trust History3

11          Edwin and Ana De Los Reyes financed the purchase of the Property in 2005 with

12   a $208,000.00 loan (“Loan”) from GMC Mortgage, Inc. (“GMC”). (ECF No. 90-1 at 2–3.)

13   The Loan was secured by a deed of trust (“DOT”) against the Property. (ECF No. 90-1.)

14   The DOT named Mortgage Electronic Systems, Inc. (“MERS”) as the beneficiary and

15   provided MERS’ address. (Id. at 3.) MERS assigned the DOT to BAC Home Loans

16   Servicing, LP (“BACHLS”) f/k/a Countrywide Home Loans Servicing, LP in April 2011.

17   (ECF No. 90-2.) BACHLS merged into and with Bank of America, N.A. (“BANA”) effective

18   July 1, 2011. (ECF No. 90-3.) BANA serviced the Loan until 2013—when servicing

19   ///
20   ///
21          1Despite  River Glider’s request, River Glider lacks standing to seek summary
22   judgment on “all” claims Nationstar asserts in the Complaint (see ECF No. 1 at 6-13). Two
     of the four claims Nationstar asserts—the second and third claims—are solely against the
23   HOA (id.), and River Glider does not purport to represent the HOA’s interests here.
            2In
              addition to the motions, the Court has considered the respective responses
24
     (ECF Nos. 97, 98) and replies (ECF Nos. 101, 102).
25          3The  Court takes judicial notice of ECF No. 90-1 through ECF No. 90-10 and ECF
26   Nos. 90-12, 90-13 and 90-15 as recorded with the Clark County Recorder and matters
     within the public record. See, e.g., Disabled Rights Action Comm. v. Las Vegas Events,
27   Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004) (explaining that a court may take judicial notice
     of a government agency’s records and other undisputed matters of public record under
28   Fed. R. Evid. 201).

                                                  2
1    transferred to Nationstar. (ECF No. 90-4 at 11–12.) BANA also assigned the DOT to

2    Nationstar in 2013. (ECF No. 90-5.)

3           B.        The De Los Reyeses’ Bankruptcy

4           The De Los Reyeses filed for bankruptcy in 2009 and obtained discharge in 2013.

5    (ECF Nos. 90-6, 90-7, 90-8.) 4

6           C.        HOA Lien and Foreclosure

7           Sahara Sunrise Homeowners Association (“HOA”), through its trustee Alessi &

8    Koenig, LLC (“Alessi”), recorded a notice of delinquent lien assessment against the

9    Property in July 2010. (ECF No. 90-9.) This notice stated that the De Los Reyeses owed

10   $995.69. (Id.)

11          Alessi obtained a record property information report in November 2010, which

12   showed the DOT and listed MERS as the current beneficiary and CMG as the Loan lender.

13   (ECF No. 90-11 at 9.) Alessi recorded a notice of default and election to sell the Property

14   in December 2010, which noted that the De Los Reyeses owed $2,264.49. (ECF No. 90-

15   10.) (Id.) Further, the HOA mailed the notice of default only to CMG, the De Los Reyeses,

16   and Gerald A. Phillips Esq.—the HOA did not mail the notice to MERS. (Id. at 12–44 (as

17   provided per David Alessi, Esq.’s affidavit (id. at 2–6)).) 5

18          Alessi recorded a notice of the HOA Sale against the Property in June 2011 (ECF

19   No. 90-12) and sold the Property to Early Vista St. Trust (“Early Vista”) for $5,400 (ECF

20   No. 90-13; ECF No. 90-11 at 2, 45).

21          Early Vista transferred the Property to River Glider in June 2012. (ECF No. 90-15.)

22   ///
23
            4The   documents provide the former homeowner’s last names as “Delos Reyes.”
24
            5In  its motion for summary judgment, River Glider states the HOA mailed the notice
25   of default to “the former homeowner, to MERS, to [Nationstar’s] predecessor in interest,
     and to other interested parties.” (ECF No. 92 at 3.) To support this statement, River Glider
26   cites to its Exhibit H. (Id.; ECF No. 92-9.) However, Exhibit H—consisting of emails to and
     from a senior accountant at Walz Group—lacks any meaningful information to support a
27   statement that the notice of default was sent to MERS (see generally ECF No. 92-9). Even
     if Exhibit H did provide pertinent information, it would be contrary to the information
28   Alessi—the HOA’s trustee—provided with the support of affidavit, as identified supra (ECF
     No. 90-11).
                                                    3
1    III.   LEGAL STANDARD

2           “The purpose of summary judgment is to avoid unnecessary trials when there is no

3    dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

4    F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

5    the discovery and disclosure materials on file, and any affidavits “show that there is no

6    genuine issue as to any material fact and that the moving party is entitled to a judgment

7    as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

8    “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

9    find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

10   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

11          The moving party bears the burden of showing that there are no genuine issues of

12   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

13   moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

14   motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

15   477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

16   produce specific evidence, through affidavits or admissible discovery material, to show

17   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

18   and “must do more than simply show that there is some metaphysical doubt as to the

19   material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

20   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

21   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

22   Anderson, 477 U.S. at 252. Moreover, a court views all facts and draws all inferences in

23   the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fischbach &

24   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

25   IV.    DISCUSSION

26          Nationstar moves for summary judgment on the grounds that (1) the HOA Sale is

27   void because the HOA failed to comply with the statutory notice requirements of NRS

28   Chapter 116; (2) the statute governing the HOA Sale—NRS § 116.3116 et seq.—is

                                                     4
1    unconstitutional both facially and as applied; (3) the HOA Sale is void because it violated

2    the automatic bankruptcy stay; and (4) Nationstar is entitled to equitable relief by having

3    the HOA Sale set aside or reformed under Nationstar Mortg., LLC v. Saticoy Bay LLC

4    Series 2227 Shadow Canyon (“Shadow Canyon”), 405 P.3d 641, 643, 648 (Nev. 2017) for

5    unfairness. (ECF No. 90 at 2–3, 6–17.) River Glider opposes each of these arguments

6    and particularly challenges Nationstar’s standing to assert some of its claims. (See ECF

7    No. 97.) The Court finds that the dispositive issue is whether the beneficiary of the DOT

8    was adequately provided statutorily required notice and thus only considers that issue

9    here. The Court therefore does not address the various other arguments Nationstar raises

10   in its motion or River Glider’s unrelated arguments.

11          The Court agrees with Nationstar that the relevant DOT beneficiary—MERS—was

12   not provided proper notice of default and that such failure is sufficient to render the HOA

13   Sale void here. (See, e.g., ECF No. 90 at 2, 7–8; ECF No.101 at 6.)

14          By NRS § 116.31168’s incorporation of NRS § 107.090’s notice requirement, the

15   HOA was required to send notices to “all holders of subordinate interests, even when such

16   persons or entities did not request notice.” SFR Invs. Pool 1, LLC v. Bank of New York

17   Mellon, 422 P.3d 1248, 1253 (Nev. 2018); see also NRS § 107.090(3)(b) & (4) (requiring

18   notice of default and notice of sale be mailed to “[e]ach other person with an interest whose

19   interest or claimed interest is subordinate to the deed of trust”); West Sunset 2050 Tr. v.

20   Nationstar Mortg., LLC,420 P.3d 1032, 1035 (Nev. 2018) (acknowledging a failure to serve

21   notice of default as defective notice). Such persons with interest undoubtedly include the

22   holder of a first security interest like the DOT here. See, e.g., SFR Invs. Pool 1, LLC v.

23   U.S.   Bank,     N.A.,   334     P.3d    408,    418    (Nev.    2014) (observing     that NRS

24   116.31168 incorporates NRS 107.090, which requires that notices be sent to a deed of

25   trust beneficiary); see also Shadow Canyon, 405 P.3d at n.11.

26          “Compliance with NRS Chapter 116’s provisions with respect to default, notice, and

27   publication of the notice of sale is a ‘statutory prerequisite [] to a valid HOA lien foreclosure

28   as stated in NRS [§] 116.31162 through NRS [§] 116.31164.’” Christiana Trust, 2018 WL

                                                     5
1    6603643, at *4 (quoting Shadow Wood HOA v. N.Y. Cmty. Bancorp., 366 P.3d 1105, 1110

2    (2016)); see also id. (collecting cases) (finding that since Shadow Canyon, “the Nevada

3    Supreme Court has confirmed that an HOA's failure to mail the Chapter 116 notices to

4    parties entitled to such notice is a sufficient ground for voiding the foreclosure sale and

5    granting summary judgment in favor of the holder of the senior deed of trust”).

6           Here, Nationstar’s evidence establishes that the HOA failed to properly serve the

7    notice of default—as noted, the notice of default was not mailed to the then DOT

8    beneficiary—MERS. (ECF No. 90-11 at 12–44.) Despite this evidence, River Glider

9    responds, arguing that the notice of default and notice of sale were “mailed to interested

10   parties.” (ECF No. 97 at 5.) However, the only document River Glider cites in support—

11   Exhibit J to its motion for summary judgment—provides only notice of the foreclosure sale,

12   and therefore does not dispose of the notice of default issue. (ECF No. 97 at 5 (citing only

13   Exhibit J); ECF No. 92-11 (Exhibit J); see also supra footnote 4.)

14          Nonetheless, River Glider appears to next contend that despite the failure to mail

15   the notice of default, Nationstar cannot invalidate the HOA Sale because it has not shown

16   prejudice. (See ECF No. 97 at 16 (quoting inter alia West Sunset, 432 P.3d at 1035).) In

17   West Sunset, the Nevada Supreme Court found that “Nationstar’s failure to allege [or

18   explain] prejudice resulting from defective notice dooms its claim that the defective notice

19   invalidates the HOA sale.” West Sunset, 432 P.3d at 1035. However, as Nationstar notes,

20   this case is different. (ECF No. 101 at 6.) Here, Nationstar explains that the HOA’s failure

21   to properly serve the notice of default deprived BANA of the opportunity to tender

22   payment—as BANA routinely did prior to notice of a foreclosure sale, during the relevant

23   time periods—to protect its various deed of trusts from extinguishment. (ECF No. 90 at 2,

24   10–11; ECF No. 101 at 5, 6.) The Court is persuaded by this argument. River Glider does

25   not dispute that BANA routinely made such offers of tender during the relevant times.

26   Instead, River Glider appears to only argue that Nationstar’s explanation is unavailing

27   because BANA was assigned the DOT after the notice of default was recorded. (ECF No.

28   97 at 5.) However, River Glider’s argument misses the mark because the DOT was

                                                  6
1    assigned to BANA well before the HOA Sale and thus BANA would have had sufficient

2    time to make its tender before the HOA Sale if MERS had been sent the statutory required

3    notice of default.

4           The other cases River Glider cites—Shadow Canyon, Golden v. Tomiyasu, 387

5    P.2d 989 (Nev. 1963) and Schleining v. Cap One, Inc., 326 P.3d 4 (Nev. 2014)—do not

6    undermine a finding that the HOA failed to properly comply with the statutorily required

7    notice requirements. (See ECF No. 97 at 16–17.) River Glider appears to cite these cases

8    for the proposition that absent prejudice, actual notice of the default amounts to adequate

9    compliance with Nevada’s notice requirements. (Id.) However, here the Court finds

10   prejudice. Further, unlike in Schleining, neither MERS, BANA, nor Nationstar admits to

11   being “aware of the default.” Schleining, 326 P.3d at 6. Golden is additionally

12   distinguishable because the notice at issue there was the notice of foreclosure sale.

13   Golden, 387 P. 2d at 991–92. Shadow Canyon is inapposite because the complete failure

14   to mail a deed of trust was not a noted irregularity at issue in that case. See 405 P.3d at

15   649–51. Nonetheless, the court in Shadow Canyon notably stated that “irregularities that

16   may rise to the level of fraud, unfairness, or oppression include an HOA’s failure to mail a

17   deed of trust beneficiary the statutorily required notices.” Id. at n.11 (emphasis added).

18          Given these considerations, the Court finds that the HOA’s defective noticing is

19   sufficient ground to void the HOA Sale to the extent the sale extinguished Nationstar’s

20   DOT. Accordingly, the Court grants summary judgment to Nationstar on its claim for

21   declaratory relief/quiet title. The Court declares that the void HOA Sale did not extinguish

22   the DOT.

23          Because the Court finds that the sale is void and Nationstar is entitled to summary

24   judgment as noted supra, the Court denies River Glider’s motion for summary judgment

25   (ECF No. 92) on “all” of Nationstar’s claims and particularly Nationstar’s declaratory

26   relief/quiet title claim (id. at 19–20.)

27   ///

28   ///

                                                  7
1    V.     CONCLUSION

2           The Court notes that the parties made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and determines

4    that they do not warrant discussion as they do not affect the outcome of the motions before

5    the Court.

6           It is therefore ordered that Nationstar’s motion for partial summary judgment (ECF

7    No. 90) is granted because the Court finds that the HOA Sale is void for failure to mail the

8    statutory required notice of default to the then existing deed of trust beneficiary. The Court

9    therefore declares that the void HOA Sale did not extinguish Nationstar’s DOT. In light of

10   the Court’s ruling that the HOA Sale is void, all remaining claims seeking alternative relief

11   are dismissed as moot.

12          It is further ordered that River Glider’s motion for summary judgment (ECF No. 92)

13   is denied.

14          It is further ordered that the Clerk of Court enter judgment in accordance with this

15   order and close the case.

16          DATED THIS 14th day of March 2019.

17

18
                                                       MIRANDA M. DU
19                                                     UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

                                                   8
